

116 HRES 985 IH: Expressing the moral responsibility of Congress to end adult and child poverty in the United States.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 985IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Ms. Lee of California (for herself, Ms. Fudge, Mr. García of Illinois, Mr. Hastings, Ms. Jackson Lee, Mr. Khanna, Mr. McGovern, Ms. Norton, Ms. Pressley, Mr. Rush, Mrs. Watson Coleman, Ms. Garcia of Texas, Ms. Moore, and Ms. Johnson of Texas) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the moral responsibility of Congress to end adult and child poverty in the United States.Whereas poverty is an immoral and economic stain on our Nation and needs to be addressed;Whereas the poverty rate in the United States, the wealthiest nation in the world, continues to rank among the highest when compared to other developed nations;Whereas according to the Poor People’s Moral Budget: Everybody Has the Right to Live, 140 million Americans are poor or one emergency away from being poor;Whereas in 2018, 38.1 million people including 11.9 million children were living in poverty based on the Official Poverty Measure (OPM);Whereas 1 in 6 children live in poverty and more than 5 million of these children lived in extreme poverty, at less than half the poverty level, and nearly 3 in 4 poor children were children of color;Whereas child poverty creates gaps in cognitive skills for very young children, puts children at greater risk of hunger and homelessness, jeopardizes their health and ability to learn, and fuels the intergenerational cycle of poverty;Whereas communities of color face disproportionate rates of poverty and inequality;Whereas approximately 8.9 million Black, 10.5 million Latinx, 2 million Asian, and 2.1 million Native and Indigenous people live in poverty in the United States;Whereas income inequality is the worst it has been in five decades;Whereas more than 21.4 million women lived in poverty in 2018, with women of color, women with disabilities, and older women facing higher rates of poverty than women overall;Whereas the top 10 percent of United States households own 70 percent of the country’s total wealth and those in the bottom 50 percent saw no increase in their wealth over the past 30 years;Whereas in 2018, 37.2 million people, including 11.2 million children, were deemed food insecure, including the 10 million people living in 5.6 million households defined by the Department of Agriculture as very food insecure, a number virtually unchanged since 2017;Whereas if COVID–19 incidences continue as projected through this year and next, the number of people experiencing food insecurity in 2020 would increase by over 17 million, including nearly 7 million children, which means 54 million people (1 in 6) would experience food insecurity in 2020, including 18 million children (1 in 4);Whereas the Federal minimum wage has not changed from $7.25 per hour since 2009, and Federal law has allowed employers to pay tipped workers just $2.13 per hour since 1991;Whereas the value of the minimum wage has declined in real terms by more than 30 percent since 1968;Whereas the Official Poverty Measure (OPM) does not adequately capture sufficient needs for families to cover food, housing, utilities, and childcare expenses;Whereas 62 million workers in the United States work for less than a living wage;Whereas over 200,000 people with disabilities work for a subminimum wage;Whereas the United States does not require a national minimum paid sick time standard, and therefore working adults without paid sick leave are three times more likely to have incomes below the poverty line;Whereas fewer than 40 percent have access to paid medical leave to address a serious illness or injury through employer-provided short-term disability insurance, and fewer than 60 percent are eligible to take unpaid FMLA (Family and Medical Leave Act), leaving millions of workers and families just 1 accident or illness away from economic devastation;Whereas approximately 5.2 million workers are working in involuntary part-time jobs when they would prefer full-time jobs;Whereas millions of people working in hourly jobs have unstable, unpredictable work schedules that do not give them the notice and input they need to plan their lives and care for their families;Whereas fissuring of the workplace, has resulted in more subcontracted, temporary, and 1099 positions that lack benefits and workplace protections, leading to greater economic precarity for low-wage workers;Whereas according to the 2018 Federal Reserve report on the economic wellbeing of United States households, 4 in 10 Americans say they are not able to cover an unexpected expense of $400;Whereas the COVID–19 pandemic may exacerbate poverty, especially for children, and has exposed the shortcomings of the United States economic system and social safety net;Whereas if adequate measures are not taken to help Americans during the COVID–19 pandemic, the Center on Poverty and Social Policy at Columbia University projects that 21 million more individuals will be in poverty, the highest recorded rate of poverty since 1967;Whereas according to the same Columbia University report, child poverty could rise by 53 percent with Black and Latino children bearing a disproportionate risk of falling into or deeper into poverty;Whereas, as of May 21, 2020, 38.6 million Americans have filed for unemployment since mid-March because businesses have shut down or reduced their payroll in response to the COVID–19 pandemic;Whereas economic distress faced during the COVID–19 pandemic will disproportionately impact women, working-class people, children, and Black and Brown communities;Whereas the COVID–19 pandemic threatens to drastically increase poverty for children and families;Whereas the COVID–19 pandemic is disrupting children’s daily lives and there are likely to be long-term and negative consequences for child development and future success;Whereas low-income children and families are often the targets of discrimination based on their socioeconomic status as well as other social indicators such as race or ethnicity, immigration status, ability, sex, sexual orientation, and gender identity;Whereas low-income families pay nearly 35 percent of their income on childcare compared to middle-class families who pay roughly 14 percent of their income on childcare;Whereas poverty has lasting effects on a child’s neural and functional brain development and mental health;Whereas poverty exacerbates the student achievement rate and schools remain economically segregated;Whereas child poverty costs the United States between $800 billion and $1.1 trillion annually;Whereas protecting children against the lifelong consequences of poverty will improve their life and reduce child poverty in future generations;Whereas poverty exacerbates the student achievement rate and many schools remain economically and racially segregated;Whereas school districts with high poverty rates often receive the least amount of funding;Whereas the number of students experiencing poverty and homelessness has increased by 11 percent;Whereas LGBTQ+ students face poverty and homelessness because they are forced to leave their homes because of their sexual or gender identity;Whereas according to the Department of Education, 1.5 million school-aged children experienced homelessness during the 2017–2018 school year;Whereas many low-income children and families do not receive the full value of the current Child Tax Credit (CTC) as it leaves behind 23 million children, including 50 percent of Black and Latino Children;Whereas to reduce child poverty long term, children also need access to affordable, comprehensive physical and behavioral health care, affordable high-quality early development and learning opportunities, high performing schools and colleges, and families and neighborhoods free from violence;Whereas 29 percent of Americans skipped refilling their prescriptions because of high costs, and 26 percent struggled to pay medical bills;Whereas more than half a million people experience poverty and homelessness on any given night, a number which has increased over the past two years;Whereas the criminal-legal system contributes to a cycle of poverty by issuing court-imposed fines and fees and threatening imprisonment for minor infractions and civil violations;Whereas according to the Prison Policy Initiative, families spend almost $2.9 billion on exorbitant commissary costs and phone calls to support their incarcerated loved ones;Whereas formerly incarcerated people face barriers to employment, housing, and social support programs after release and access to higher education, adult education, and workforce development training opportunities after release;Whereas nearly 1 in 2 United States children have at least 1 parent with a criminal record, and the barriers associated with a parent’s record can stunt a child’s cognitive development, school performance, and educational attainment;Whereas children in immigrant families make up one-quarter of all children in the United States, and are more likely to face systemic barriers to accessing economic and nutrition supports that can aid their health and development;Whereas globally, people living in areas with high concentrations of poverty will be disproportionately impacted by climate change;Whereas voter suppression and lack of access to voting, including early voting or alternative methods, leads to a disproportionate underrepresentation of low-income people;Whereas the United States should redistribute wealth and Federal assistance to reduce poverty and increase economic opportunity;Whereas an investment of $24.4 billion per year in K–12 schools and teachers could start to boost academic performance among poor and struggling children for about the same cost as a wall at the southern border of the United States;Whereas for every $1 invested in early childhood education, society would gain $7.30 due to reduced poverty, lower incarceration rates, and better health outcomes;Whereas addressing climate change with a $200 billion per year investment in a clean energy transition would reduce poverty by creating 2.7 million new jobs;Whereas raising income tax rates by 1 percent in the top 2 income brackets would raise about $125 billion over 10 years that can be used in assistance for people living in poverty;Whereas ending mass incarceration and instead adopting a Justice Reinvestment model could save up to $4 billion that can be used to invest in people living in poverty; andWhereas simple trade-offs in our budget could fund critical, equitable policy changes towards establishing a moral economy: Now, therefore, be itThat the House of Representatives—(1)acknowledges that budgets are moral documents that reflect our values as a Nation;(2)acknowledges that child poverty robs our Nation of a child’s full potential and prevents millions of children from reaching healthy development and an economically secure future;(3)supports passing policy provisions to reduce adult and child poverty, racial disparities, income and wealth inequality, and increase of opportunity for all;(4)supports policies to help reduce child poverty by increasing wages for working families, improving tax credits to ensure more low-income children and families benefit, expanding subsidized jobs with special attention to the needs of young adults disconnected from school and work, and providing access to quality, reliable childcare;(5)encourages the Federal Government, States, and cities to enact robust antipoverty policies and to create new, innovative solutions to eliminate poverty;(6)acknowledges that too few resources have been allocated by the Federal Government to help end poverty for children and families;(7)acknowledges that poverty was created and sustained by humans, including policymakers, and that we can choose to end it;(8)affirms that ending poverty, especially for our Nation’s children, is a moral and economic imperative;(9)affirms immigration status is not a means to deny basic need programs;(10)supports increased funding for and strengthening of basic need programs like the supplemental nutrition assistance program (SNAP), temporary assistance for needy families (TANF), the Child Tax Credit, the Earned Income Tax Credit (EITC), and housing assistance especially during the COVID–19 pandemic;(11)supports comprehensive health care that should be available and affordable to everyone in the United States during the COVID–19 pandemic;(12)supports the strengthening of robust unemployment insurance and paid leave policies to protect workers, especially during the COVID–19 pandemic;(13)reaffirms that a criminal record is no longer a life sentence to poverty for tens of millions of justice-involved individuals and their families, and supports automatically clearing criminal records once a person has completed the sentence imposed; and(14)accepts climate change as an accelerator towards poverty and a threat to shared prosperity that demands investment in a clean energy transition to help create jobs.